United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3973
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Derek Hughes-Doby

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 22, 2017
                             Filed: October 16, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After Derek Hughes-Doby pleaded guilty to two counts of being an unlawful
drug user who possessed a firearm, see 18 U.S.C. § 922(g)(3), the district court1

      1
       The Honorable Linda R. Reade, then Chief Judge of the United States District
Court for the Northern District of Iowa.
sentenced him to fifty-seven months in prison, followed by three years of supervised
release. In calculating the sentencing range, the district court applied, over Hughes-
Doby's objection, a four-level enhancement under USSG § 2K2.1(b)(6)(B). And,
although Hughes-Doby had testified for the government at the sentencing hearing of
a co-defendant, the government declined to make a motion to reduce his sentence for
providing substantial assistance. See USSG § 5K1.1. Hughes-Doby appeals his
sentence, and we affirm.

        The district court applied the § 2K2.1(b)(6)(B) sentencing enhancement
because Hughes-Doby had handed one of his firearms to Treundes Howell at a firing
range, so that Howell, whom Hughes-Doby knew to be a convicted felon, could use
it to shoot some ammunition. Section 2K2.1(b)(6)(B) provides, as relevant, for a four-
level enhancement if the defendant "used or possessed [the] firearm . . . in connection
with another felony offense." Although the transfer of the gun to Howell was
temporary, the district court, citing our decision in United States v. Stegmeier, 701
F.3d 574 (8th Cir. 2012), found that Hughes-Doby had violated 18 U.S.C. §
922(d)(1), which prohibited him from disposing of a firearm to a known felon. We
review a district court's application of the sentencing guidelines de novo. United
States v. McGrew, 846 F.3d 277, 280 (8th Cir. 2017).

       Although Hughes-Doby asserts that in temporarily handing a gun to Howell for
use at the firing range, he did not "dispose of" the gun within the meaning of 18
U.S.C. § 922(d), we need not decide that issue in light of the district court's
conclusion that it would impose the same sentence absent the enhancement. See
United States v. Espinoza, 831 F.3d 1096, 1097 (8th Cir. 2016).

       Hughes-Doby, however, maintains that the alternative sentence the district
court imposed was unreasonable. In justifying that sentence, the district court
considered the circumstances of the offense and Hughes-Doby's criminal history. In
particular, the district court noted Hughes-Doby's intentional transfer of the gun to

                                         -2-
a known felon, and also his admission to having illegally sold drugs to a confidential
police informant on two occasions. The district court made these points in support of
the alternative sentence as part of a larger discussion in which it weighed the 18
U.S.C. § 3553(a) considerations. We review the reasonableness of a sentence for an
abuse of discretion. United States v. Fairchild, 819 F.3d 399, 413 (8th Cir. 2016).

       Hughes-Doby raises three challenges to the reasonableness of his alternative
sentence, none of which succeeds. He first maintains that his alternative sentence is
identical to his guideline-based sentence, but that is of no moment because the district
court was clear that it found the sentence appropriate irrespective of Hughes-Doby's
guidelines range. See Espinoza, 831 F.3d at 1097.

       Hughes-Doby also contends that the district court unreasonably assumed that
his temporary transfer of a gun to a known felon should be treated the same as if he
had sold the gun to the felon. But this argument ignores the fact that the district court
also relied on Hughes-Doby's criminal history in imposing the alternative sentence.
In any event, he does not deny that by placing a gun in the hands of someone who has
shown that he cannot be trusted to possess a weapon, he created the very risk that the
federal prohibition of felons possessing firearms is intended to prevent. See United
States v. Schmidt, 571 F.3d 743, 747 (8th Cir. 2009). Hughes-Doby suggests
nonetheless that if his conduct did not technically qualify for a § 2K2.1(b)(6)(B)
enhancement (which, for present purposes, we are assuming), the district court cannot
consider that conduct in imposing an upwardly-variant alternative sentence of
comparable length. But he is mistaken because the whole point of such sentences in
this context is to justify an imposed prison term in case the guidelines calculation was
mistaken. See Espinoza, 831 F.3d at 1097.

        Hughes-Doby maintains, in addition, that the district court's consideration of
his illegal drug sales violated his cooperation agreement with the government. But the
part of the agreement on which he relies for this contention stated only that the

                                          -3-
information he provided on a particular date would not be used to determine his
applicable guidelines range. To prevail on this point, Hughes-Doby must show that
he told the government about those sales on that date and that the government did not
already know about them, neither of which he has done. In any event, the district
court did not use Hughes-Doby's drug sales to determine his guidelines range, but to
impose an alternative sentence that varied from that range.

      In sum, we hold that the alternative sentence is adequately supported and not
substantively unreasonable.

       Hughes-Doby's other challenge is to the government's refusal to move for a
sentencing reduction under USSG § 5K1.1 for the assistance he provided in testifying
at a co-defendant's sentencing hearing. We are not altogether convinced that Hughes-
Doby has preserved this error for review, but we conclude that it has no merit in any
event.

       Hughes-Doby's cooperation agreement provided that it was in the government's
sole discretion to decide whether he had rendered substantial assistance and that, even
if the government were to find that he had, the government was still not required to
file a § 5K1.1 motion in this case. Those provisions gave the government a broad
discretion that is unreviewable unless Hughes-Doby made a substantial threshold
showing that the government's refusal to file the motion was premised on an improper
motive. This showing requires more than the presentation of evidence of substantial
assistance, along with general allegations of improper motive. See United States v.
Smith, 574 F.3d 521, 525 (8th Cir. 2009).

        Hughes-Doby has not made this threshold showing. In fact, he admits that the
district judge found his sentencing testimony so unreliable that she declined to credit
it. His contention, at bottom, is that the government had no reason to refuse to file a
§ 5K1.1 motion because the judge who heard his testimony did not, in the end, find

                                         -4-
him perjurious—only not credible. Hughes-Doby does not even try to argue that his
ineffectual assistance was somehow substantial. On this record, we do not have a
basis to review the government's decision not to file a § 5K1.1 motion. Hughes-
Doby's simple disagreement with the government's assessment of the quality of his
assistance is not proper grounds for second-guessing that assessment. See Smith, 574
F.3d at 526.

      We have considered and reject Hughes-Doby's remaining arguments.

      Affirmed.
                      ______________________________




                                        -5-